632 So. 2d 736 (1994)
Floyd THIBODEAUX
v.
DIAMOND M DRILLING COMPANY.
No. 93-C-2963.
Supreme Court of Louisiana.
February 25, 1994.
PER CURIAM.
We granted this application to consider whether La.R.S. 23:1223(B) should be applied retroactively to award a credit to an employer for the temporary total benefits received by an injured employee prior to his award of supplemental earnings benefits. At the time of plaintiff's injury in 1984, LSA R.S. 23:1223 read as follows:
When compensation has been paid under R.S. 23:1221(1), (2) or (3), the amount of such payment shall be deducted from any compensation allowed under R.S. 23:1221(4) or Subpart C of this Part.
This section did not provide a credit against an award of supplemental earnings benefits until it was amended effective January 1, 1990.[1] Because the amendment established a new credit for the employer, thereby divested the employee of compensation, we find that the amendment constituted a substantive change in the law. St. Paul Fire & Marine Ins. Co. v. Smith, 609 So. 2d 809, 817 (La.1992). Accordingly, retroactive application of this amendment is impermissible and the employer has no right to a reduction of benefits because no such reduction was authorized at the time of plaintiff's injury.
Judgment of the court of appeal is reversed insofar as the court allowed a credit against the award of supplemental earnings benefits for the temporary total benefits received by the plaintiff. The judgment is affirmed in all other respects.
DENNIS, J., not on panel.
NOTES
[1]  The amendment added section B to the statute, which provides:

When compensation has been paid under R.S. 23:1221(1), (2), or (4), the amount of such payment shall be deducted from any compensation allowed under R.S. 23:1221(3) or Subpart C of this Part.